Eagle Ford Oil and Gas Corp. 8-K Exhibit 99.3 Eagle Ford Oil & Gas Corp. Unaudited Pro Forma Condensed Combined Financial Statements On June 20, 2011, (the “Closing Date”) pursuant to an Asset Purchase Agreement (the “Agreement”), Eagle Ford Oil & Gas Corp. (“Eagle Ford” or the “Company”) acquired all of the membership interests of Sandstone Energy, L.L.C. (“Sandstone”) in exchange for 17,857,113 shares of Common Stock of the Company. Following the acquisition, the shares issued to the former owners of Sandstone constituted 82% of the company’s common stock resulting in a change of control. The Agreement provided for contingent consideration equal to 6% of Eagle Ford’s then issued and outstanding shares of common stock, determined immediately following the Closing Date, on a fully diluted basis, (the “Contingent Consideration”) to all record owners of Eagle Ford’s common stock immediately prior to the Reverse Merger, issued and apportioned to each such owner based upon the percentage of such stock owned immediately prior to the Closing, if and upon successful noncash resolution within one year from Closing Date of an unsatisfied judgment issued against Eagle Ford prior to the acquisition of Sandstone. The acquisition is accounted for as a “reverse acquisition” in which Sandstone is deemed to be the “Acquirer” and Eagle Ford is deemed to be the “Acquiree”. Sandstone is an oil and gas exploration and production company headquartered in Houston, Texas. Sandstone specializes in acquiring, exploring and developing oil and gas properties along the Gulf Coast of Texas and Louisiana and as of the acquisition held a 38.75% working interest in approximately 2,400+ acres, in Lee County, Texas. The following Unaudited Pro Forma Combined Balance Sheet at March 31, 2011 combines the historical consolidated balance sheets of Eagle Ford and Sandstone, giving effect to the acquisition as if it had been consummated on March 31, 2011. The Unaudited Pro Forma Combined Statement of Income for the three months ended March 31, 2011 and for the year ended December 31, 2010 combines the historical consolidated statements of income of Eagle Ford and Sandstone, giving effect to the acquisition as if it had occurred on January 1, 2011 and January 1, 2010, respectively. The unaudited pro forma combined financial statements should be read in conjunction with the: • Accompanying notes to the unaudited pro forma combined financial statements; • The Company’s separate historical unaudited consolidated financial statements and the related notes included in the Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2011; • The Company’s separate historical audited consolidated financial statements and the related notes for the year ended December 31, 2010 included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010; • Sandstone’s separate historical unaudited consolidated financial statements and related notes as of and for the three months ended March 31, 2011, included in this Current Report on Form 8-K as exhibit 99.2; and • Sandstone’s separate historical audited consolidated financial statements and related notes as of and for the year ended December 31, 2010, included in this Current Report on Form 8-K as exhibit 99.1. The unaudited pro forma combined financial statements have been prepared for informational purposes only. The historical financial information has been adjusted to give effect to pro forma events that are: (1) directly attributable to the acquisition and (2) factually supportable and reasonable under the circumstances. There are no events that are expected to have a continuing impact and therefore, no adjustments to the pro forma condensed combined statement of operations were made in that regard. The unaudited pro forma adjustments represent management’s estimates based on information available at this time. The unaudited pro forma combined financial statements are not necessarily indicative of what the financial position or results of operations actually would have been had the acquisition been completed at the dates indicated. In addition, the unaudited pro forma combined financial statements do not purport to project the future financial position or operating results of the consolidated company. The unaudited pro forma combined financial statements do not give consideration to the impact of possible revenue enhancements, expense efficiencies, future underwriting decisions or changes in the book of business that may result from the acquisition. Unaudited Pro Forma Condensed Combined Balance Sheet March 31, 2011 Historical Pro Forma Eagle Ford Sandstone Adjustments Combined ASSETS CURRENT ASSETS Cash and cash equivalents $ $ $
